DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ paper filed on 4/28/2022 have been received and entered. Claims 1-29 have been cancelled. Claim 45 has ben amended. Claims 30-49 are pending in the application.
The terminal disclaimer filed on 5/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent number 10722968 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicants’ remark has been considered and they appeared to be persuasive.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 30-49 are allowable over the prior art of record because the terminal disclaimer has been filed and accepted to overcome the rejection. None of the prior art of record whether taken singularly or in combination to teach the claimed invention as recited in the claims 30, 48 and 49. The cited prior art of record, Kramer (US 6087627) discloses a controller and method for adjusting an output welding parameter of a D.C. electric arc welder for controlling a welding process while an arc voltage is applied across the advancing wire and the workpiece, and measuring the rate of spatter events and then adjusting the output parameter to maintain the measured rate of spatter events at a selected rate (abstract), determining the voltage at which spatter occurs at the desired rate (e.g., 20 spatter events per second), and then maintenance a DC welding system at the determined spatter voltage during the performance of a weld (column 11, lines 30-50). Therefore, regarding claims 30, 48 and 49, the prior art of record either singularly or in combination, fail to anticipate or render obvious to the corresponding performance operation of a welding monitoring system in which “…control circuitry configured to: detect a parameter relating to a short circuit from the captured welding current data; analyze the parameter relating to the short circuit to monitor a spatter generating event during the welding application; and determine an amount od spatter generated by the spatter generating event. (claim 30); “…control circuity configured to: detect a plurality of parameters relating to a short circuit the welding current, the plurality of parameters comprising a short circuit clearing current, a duration of the short circuit, and an average weld current; analyze the plurality of parameters relating to the short circuit to monitor a spatter generating event during the welding application; determine an amount of spatter generated by the spatter generating event by dividing a square of the short circuit clearing current by a product of the duration of the shirt circuit and a square of the average weld current; and communicate an occurrence of the spatter generating event, or the amount of spatter generated by the spatter generating event, to a user.” (claim 48); “…control circuitry configured to: detect a parameter relating to a short circuit from the captured welding current data; analyze the parameter relating to the short circuit to monitor a spatter generating event during the welding application; determine an amount of spatter generated by the spatter generating event; and communicate an occurrence of the spatter generating event, or the amount o spatter generated by the spatter generating event, to user.” (claim 49). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 	/BRYAN BUI/               Primary Examiner, Art Unit 2865